—Judgment of the Supreme Court, New York County (Ira Beal, J., at suppression hearing; Leslie C. Snyder, J., at plea and sentence), rendered December 15, 1989, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and sentencing him to an indeterminate term of imprisonment of from five years to life, reversed, on the law, the plea is vacated, the motion to suppress is granted, and the indictment is dismissed. The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50 not less than 30 days after service of a copy of this court’s order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.
*378At approximately 7:30 p.m. on August 9, 1989, Police Officer Thomas Piccirillo observed defendant walking around the waiting area of Penn Station. Defendant was carrying a black and blue nylon bag and kept looking behind him as he walked around the station. Piccirillo’s attention was diverted but he again focused on defendant at 8:20 p.m., when he saw defendant speaking to another man who then left the area. Piccirillo continued to watch defendant who walked over to a railing across from the departure board and glanced at the announcements. When defendant put his bag on the ground and took two or three steps away from it, Piccirillo decided to approach him because he found defendant’s behavior in leaving his bag six to eight feet away from where he was standing unusual since Penn Station is a high-crime area.
After defendant returned to where his bag was lying on the ground, Piccirillo approached and identified himself as a police officer. Another officer stepped behind defendant. When Piccirillo asked defendant if he could speak to him, defendant agreed and told Piccirillo, in response to his questioning, that he was going to Philadelphia but lived in Allentown, Pennsylvania. Piccirillo did not recall whether defendant produced a train ticket at this time. However, he testified that it was determined at some point that defendant did in fact have a train ticket for Philadelphia and that he was from Allentown, Pennsylvania.
Piccirillo asked defendant for identification and although he did not recall whether any identification was actually produced, he did remember that defendant’s hands were shaking when he took out his wallet. Piccirillo informed defendant that he was a narcotics investigator and, that with defendant’s permission, he would like to check his bag for narcotics. Piccirillo testified that defendant said "sure, go ahead”, so he unzipped the bag, moved an article of clothing and discovered a package later determined to contain a large quantity of cocaine. While handcuffed and en route to police headquarters located on another level of Penn Station, defendant volunteered that he was working for a secret agent. When Piccirillo asked defendant if he meant a secret service agent, defendant replied that he did. Defendant thereafter was advised of his Miranda rights in a holding pen at the station. He indicated that he understood his rights and again told Piccirillo that he was working for a secret service agent and offered to provide the agent’s name and telephone number.
After the Supreme Court denied defendant’s motion to suppress the narcotics and his statements, defendant pleaded *379guilty. He now maintains that the Supreme Court erred in denying his motion to suppress. We agree.
In the recent decision in Matter of Antoine W. (162 AD2d 121), this court held that the acts of defendant in that case, in twice permitting passengers at a bus station to board a bus ahead of him, in looking around and then, in entering a snack bar, did not reach the level which could sustain " 'a founded suspicion that criminal activity is present’ (People v De Bour, 40 NY2d 210, 215 * * *)” such as to justify a police inquiry and search of defendant’s bag. As in Antoine W, the acts of this defendant, in walking around the train station waiting area, glancing at the board where departures were announced, talking to another man, placing his bag on the ground and then in taking a few steps away from it, were innocent and consistent with a situation familiar to anyone who has ever frequented a train station.
As in Antoine W. (supra), Piccirillo’s intrusion surpassed the preliminary information stage, the first step in police interaction with an individual (People v De Bour, supra). The officer did not even recall whether defendant produced identification or a train ticket in response to his initial inquiries. Defendant did, in fact, have a ticket to Philadelphia and did, in fact, reside in Allentown. There was no predicate for the second stage of police intrusion, the common-law inquiry of defendant since the police lacked a founded suspicion that criminal activity was afoot (People v La Pene, 40 NY2d 210; Matter of Antoine W., supra; People v Boulware, 130 AD2d 370, appeal dismissed 70 NY2d 994).
In light of the foregoing, we do not reach the issue of whether defendant voluntarily consented to the search of his bag. Were we to reach the issue, we would find that the consent was involuntary and constituted "a yielding to overbearing official pressure” (People v Gonzalez, 39 NY2d 122, 124; Matter of Antoine W., supra, at 123).
The Supreme Court did not address the fruit of the poisonous tree issue with respect to the suppression of defendant’s statements since it found the search to have been proper. It is unnecessary for us to reach this issue, however, since the suppression of the narcotics mandates the dismissal of the indictment. Nor do we reach defendant’s contention that a new suppression hearing is necessary because of the prosecutor’s purported failure to turn over Rosario material. Concur—Rosenberger, J. P., Kassal, Wallach and Rubin, JJ.